El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En lugar de presentar los apelantes una exposición del caso optaron porque el taquígrafo hiciera la transcripción *448de la evidencia y a su. instancia la corte fijó al taquígrafo el término de 20 días para ese trabajo. Próximo a vencer este término los apelantes pidieron a la corte que concediera a dicho funcionario una prórroga y le fue dada de 60 días. No habiendo sido hecho ese trabajo por el taquígrafo, antes de vencer dicha prórroga los apelantes pidieron a la corte que Compeliera al taquígrafo para que hiciera la transcripción, disponiendo entonces la corte que se requiriese a dicho fun-cionario para que la entregara en término de 20 días,, aper-cibido de desacato. Este nuevo término vencía el 5 de diciembre, 1922, en cuyo día los apelantes presentaron mo-ción a la corte haciendo constar que el taquígrafo no había cumplido con la orden que se le olió y pidieron que usara de los medios coercitivos procedentes. Tres días después fue presentada la transcripción sin que la corte llegara a resolver sobre la última moción.
En vista de tales hechos los apelados solicitan la deses-timación de la apelación fundándose en que la transcrip-ción se presentó después del 5 de diciembre en que vencie-ron las prórrogas concedidas al taquígrafo sin que se hu-biera solicitado' en término nueva prórroga.
Si bien los apelantes no pidieron formalmente a la corte antes del 5 de diciembre una nueva prórroga para el taquí-grafo, su petición hecha en dicho día de que usara de los medios coercitivos procedentes para que éste hiciera en-trega de la transcripción equivale a dicha petición de pró-rroga hasta que les fuera entregada la transcripción, pues por tal petición se intentaba obtener la transcripción a que tenían derecho, de acuerdo con la ley No. 27 de 27 de no-viembre de 1917, y por tanto la presentación de la trans-cripción tres días después del 5 de diciembre no puede con-siderarse como extemporánea; ni puede tener influencia al-guna en contra de los apelados el hecho de que la corte no dictara resolución alguna sobre la última petición que le hi-*449cieron, quizás porque el día 8 estaba ya cumplida la orden que se trataba de liacer efectiva.
Por las razones expuestas la moción de desestimación debe ser negada.

Sin lugar la moción.

Jueces ■ concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.